Case 2:20-cv-10279-KM-ESK Document 20 Filed 03/11/21 Page 1 of 1 PageID: 217




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


HENDY ROSNER,

      Plaintiff,

      v.                                     Civ. No. 20-10279 (KM) (ESK)

FALONI LAW GROUP, LLC, and                              ORDER
FIRST PORTFOLIO VENTURES I,
LLC,

      Defendants.



      This matter comes before the Court on the Report and Recommendation
(“R&R”) (DE 18) of the Honorable Edward S. Kiel, United States Magistrate
Judge, recommending that that Hendy Rosner’s motion for attorney’s fees and
costs be granted in part and denied in part and that Mr. Rosner be awarded
$11,220 in legal fees and $675 in costs, for a total award of $11,895; and no
party having filed an objection to the R&R; and the Court having considered all
the foregoing, reviewed de novo the Magistrate Judge’s R&R, even though no
objections were filed; and the Court having decided the matter without oral
argument pursuant to Fed. R. Civ. P. 78; and for good cause shown:
      IT IS this 11th day of March, 2021,
      ORDERED that Judge Kiel’s Report and Recommendation (DE 18) is
ADOPTED.
      The Clerk shall close the file.


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge
